Citation Nr: 0618781	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  97-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
veteran's service-connected chronic low back pain for the 
period beginning on September 26, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

Previously, this case was remanded for further development in 
September 2003.  In July 2005, the Board denied entitlement 
to a compensable evaluation for chronic low back pain for the 
period prior to August 14, 2001 and entitlement to an 
evaluation in excess of 10 percent for the period from August 
14, 2001 to September 25, 2003.  The issue of entitlement to 
an evaluation in excess of 20 percent for the period 
beginning on September 26, 2003 was remanded for further 
development, and the case has since been returned to the 
Board.


FINDING OF FACT

For the period beginning on September 26, 2003, the veteran's 
chronic low back pain has been productive of motion limited 
to a combined 145 degrees without pain; flexion limited to 50 
degrees without pain and to 60 degrees with pain; and an 
additional 20 degree flexion loss during flare-ups of pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's service-connected chronic low back pain have 
not been met for the period beginning on September 26, 2003.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected low back 
disorder.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in June 2004 and August 2005.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the June 2004 letter, the veteran was further advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the Board observes that the RO 
reiterated in an August 2005 VCAA letter that an evaluation 
of 20 percent had been effectuated for chronic low back pain 
for the period beginning on September 26, 2003.  In view of 
the contents of this letter, the Board finds no procedural 
deficiencies in light of Dingess/Hartman.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  Significantly, the Federal Circuit 
further held that such a letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.

Here, the noted VCAA letters were issued subsequent to the 
appealed January 2002 rating decision.  Nonetheless, the 
Board notes that both letters were issued following prior 
Board remands.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran, through his representative, has 
not specifically asserted that this matter should be remanded 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases, and the Board 
will thus take no action in this regard.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

As noted above, the present issue on appeal concerns only the 
time period beginning on September 26, 2003, but the Board 
will briefly summarize the procedural history of this case.

In a March 2000 Board decision, service connection for 
chronic low back pain was granted.  Consequently, in an 
October 2000 rating decision, the RO assigned a 
noncompensable (zero percent) evaluation for chronic low back 
pain.  This evaluation was effectuated as of June 28, 1996, 
the date of the veteran's claim for service connection.

In a January 2002 rating decision, the RO increased the 
veteran's evaluation for chronic low back pain to 10 percent, 
effective August 14, 2001.  This increase was predicated on a 
the report of an October 2001 VA examination, which revealed 
pain and slightly limited motion (e.g., 80 degrees of forward 
flexion) of the lumbar spine.

A May 2004 VA treatment record indicates that an examination 
of the back revealed tenderness along the lumbar spine and 
the inferior left paraspinal areas, decreased range of motion 
(no specific measurements were noted), and complaints of pain 
with flexion and extension.  The assessment was chronic low 
back pain.

The veteran was afforded a further VA spine examination in 
July 2004.  During this examination, he reported low back 
pain radiating to the left leg.  Specific limitations 
described by the veteran included the inability to take a 
shower and his need to stay off the left leg as much as 
possible.

Upon examination, range of motion studies revealed forward 
flexion of the lumbar spine to 50 degrees without pain and to 
60 degrees with pain; extension to 10 degrees without pain 
and to 15 degrees with pain; right lateral flexion to 25 
degrees without pain and to 30 degrees with pain; left 
lateral flexion to 10 degrees without pain and to 20 degrees 
with pain; and bilateral rotation to 25 degrees without pain 
and to 30 degrees with pain.  There was no evidence of spasm, 
tenderness, muscle weakness, or sensory findings.  The 
veteran did have straight leg raising signs at 30 degrees on 
the left side and 45 degrees on the right side, as well as 
some hypesthesia in the lateral aspect of the left leg up to 
the knee, suggesting an L4 radiculopathy.  He also tended to 
favor his left leg in terms of gait.

The examiner further noted that the veteran's lumbar spine x-
rays showed minimal changes consistent with spondylosis, 
although the examiner indicated that his impression was that 
the veteran had a ruptured disk that was "very painful" 
with "a lot of changes in his personality, range of motion, 
and the way he walks."  The most likely root affected by the 
ruptured disk was the left L5.  Also, the examiner noted that 
the veteran's range of motion was further limited by pain, 
fatigue, or weakness following repetitive use "such as 
reaching of up to 100%."

Subsequently, in an April 2005 rating decision, the RO 
increased the evaluation for chronic low back pain to 20 
percent as of September 26, 2003.  In rendering this 
decision, the RO cited to the revised criteria for evaluating 
back and spine disorders, effective from September 26, 2003.  
See 38 C.F.R. § 4.124a, Diagnostic Code 5237.  The RO also 
assigned a separate 10 percent evaluation for left lower 
extremity radiculopathy, effective from July 19, 2004.

Following the Board's July 2005 remand, the veteran was 
afforded a further VA spine examination in September 2005.  
During this examination, he reported progressively worsening 
pain but indicated that he was not undergoing any current 
treatments for this disorder.  He also denied a history of 
hospitalization or surgery, trauma to the spine, neoplasm, 
urinary and erectile dysfunction, leg and foot weakness, 
numbness, paresthesias, falls, unsteadiness, fatigue, and 
spasm.  However, the veteran indicated that he could walk 
distances over 0.25 miles but less than one mile and had 
mildly decreased motion and lumbar spine stiffness.

Upon examination, the veteran's gait was normal, and there 
was no lumbar flattening, lumbar lordosis, scoliosis, reverse 
lordosis, or thoracolumbar ankylosis.  A muscle examination 
revealed no spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness.  Range of motion testing revealed 
forward flexion to 50 degrees, with pain from 50 to 60 
degrees; extension to 20 degrees, with pain from 20 to 30 
degrees; left lateral flexion to 20 degrees; right lateral 
flexion to 10 degrees, with pain from 10 to 12 degrees; left 
lateral rotation to 30 degrees; and right lateral rotation to 
30 degrees.  The examiner noted that there was additional 
limitation from repetitive use of the joint due to pain, 
fatigue, weakness, or lack of endurance.

A motor examination of the extremities revealed no loss of 
active movement against full resistance.  A sensory 
examination was similarly within normal limits.  Also, a 
reflex examination a finding of "2" (with the examiner 
noting that "2+" constituted a normal finding) for all 
tested muscle groups.  Lasegue's sign was positive on the 
left, with all other testing described as negative.  X-rays 
of the lumbosacral spine were noted to reveal minimal 
scoliosis to the left.  The diagnoses were chronic lumbar 
strain and minimal scoliosis of the lumbar spine.

The examiner further noted "significant effects" including 
decreased mobility and pain, with the result of increased 
absenteeism for work.  Also, the examiner indicated that the 
veteran worked part-time sorting mail for a company and had 
lost jobs requiring standing of more than one hour and 
demands of lifting and bending.  Effects on chores, shopping, 
recreation, and traveling were mild, whereas exercise and 
sports were prevented.  There were no effects in terms of 
feeding, bathing, dressing, toileting, and grooming.

Additionally, the examiner noted that the veteran's low back 
disorder required that he would need to avoid lifting more 
than 20 pounds and to limit lifting to no more than once per 
hour.  He would also need to avoid standing more than 30 
minutes at a time.  The examiner further indicated that 
flare-ups would decrease the veteran's ability to flex his 
spine at least 20 degrees, as measured during the 
examination.  

In this case, the veteran's current claim was received by the 
RO in August 2001.  As noted above, during the pendency of 
this appeal, the criteria for evaluating spine disorders have 
been substantially revised.  These revisions were made in two 
phases; the criteria for evaluating intervertebral disc 
syndrome were revised as of September 23, 2002, whereas the 
criteria for evaluating other spine disorders were revised as 
of September 26, 2003.

In this regard, the Board is aware that, in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991) insofar 
as it provided that, when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  In view of this decision, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

However, under 38 U.S.C.A. § 7104(c) and 38 C.F.R. § 19.5, 
the Board is also bound by VAOPGCPREC 3-2000 (April 10, 
2000), in which the Office of VA General Counsel held that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should first determine whether the amended 
regulation is more favorable to the claimant.  The General 
Counsel further held in this precedent decision that the 
Board must apply both the former and the revised versions of 
the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  In 
short, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  Id.; see also 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Moreover, in the February 2006 Supplemental Statement of the 
Case addressing the limited issue on appeal, the RO 
considered both the deleted criteria and the revised 
criteria.  Accordingly, the Board will do likewise because 
this will result in no prejudice to the veteran.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy which characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.

The remaining diagnostic criteria for evaluating spine 
disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The code section for intervertebral disc 
syndrome is now 5243, and associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to 
evaluated separately.  

In this case, the most significant findings in regard to the 
veteran's low back disorder are loss of motion of the lumbar 
spine and further functional loss during flare-ups.  Both 
examinations revealed pain-free flexion to 50 degrees, and 
motion with pain to 60 degrees.  The July 2004 VA examination 
showed a combined range of motion without pain of 145 
degrees, whereas the September 2005 VA examination revealed 
pain-free motion to 160 degrees.  

In applying the revised rating scheme described above 
(Diagnostic Codes 5235-5242), the Board finds that this 
evidence is far more characteristic of the criteria for a 20 
percent evaluation than that for a 40 percent evaluation.  
Even taking into account pain and flare-ups, there is no 
indication of limitation of flexion equivalent to 30 degrees, 
and there is no evidence of ankylosis.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  
Moreover, when considering the finding of a combined 145 
degrees of motion from the July 2004 examination and the 
notation of a loss of an additional 20 degrees of limited 
flexion during flare-ups from the September 2005 VA 
examination, the findings most indicative of limitation from 
the evidence of record, this would equate to 125 degrees of 
combined motion during flare-ups, similar to the 120 degrees 
noted in the criteria for a 20 percent evaluation.

The Board has also considered whether the now-deleted spine 
regulations are more favorable to the veteran.  Given the 
degree of motion described above, and in view of the criteria 
of the now-deleted Diagnostic Code 5292, the Board finds that 
the extent of the veteran's low back motion even during 
flare-up episodes is substantially more accurately described 
as moderate than as severe in degree.  Accordingly, this 
section also does not provide a basis for an evaluation in 
excess of 20 percent.

The Board further notes that the RO has previously considered 
the now-deleted provisions of Diagnostic Code 5295.  Under 
this section, however, the symptoms which would warrant an 
increase from 20 percent to 40 percent simply have not been 
demonstrated by the evidence of record.  As indicated above, 
the veteran's limitation of forward bending has not been 
shown to be marked in degree, and there has been no evidence 
indicating listing of the whole spine to the opposite side, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint space, or abnormal mobility on 
forced motion.  As to Goldthwaite's sign, the examiner from 
September 2005 specified that all specific named tests except 
for Lasegue's sign were negative.

As to intervertebral disc syndrome, the Board is aware that 
the examiner from July 2004 indicated the likelihood of a 
ruptured disk at L5, but repeat x-rays have not shown changes 
consistent with intervertebral disc syndrome.  Even assuming 
for the sake of argument that the diagnosis of intervertebral 
disc syndrome is appropriate in the present case, the 
veteran's neurological symptomatology has not been shown to 
be analogous to severe recurrent attacks with intermittent 
relief or incapacitating episodes, let alone episodes having 
a total duration of at least six weeks during the past twelve 
months.  Indeed, neurological testing from the September 2005 
VA examination was essentially within normal limits.  
Accordingly, neither the deleted nor the revised criteria for 
a 40 percent evaluation for intervertebral disc syndrome have 
been met in this case.

The Board further notes that there is no evidence of a spinal 
fracture or of ankylosis, thus rendering the deleted 
provisions of Diagnostic Codes 5285, 5286, and 5289 
inapplicable.

Finally, the Board finds no basis for separate evaluations 
for any secondary objective neurological abnormalities, as 
may be assigned under the revised criteria for evaluating 
spine disorders.  The RO has already assigned a separate 10 
percent evaluation for left lower extremity radiculopathy, as 
shown on the July 2004 VA examination, and the September 2005 
VA examination was negative for any other secondary 
abnormalities.

In summary, the Board has considered whether there exists any 
basis for allowing an evaluation in excess of 20 percent for 
chronic low back strain for the time period beginning on 
September 26, 2003, but the criteria for such an evaluation 
have not been met under any of the applicable diagnostic code 
sections, including both the pre- and post-revision codes.  
Accordingly, this claim must be denied.  See 38 C.F.R. § 4.7.


ORDER

The claim of entitlement to an evaluation in excess of 20 
percent for the veteran's service-connected chronic low back 
pain for the period beginning on September 26, 2003 is 
denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


